Rosenberry, J.
Plaintiffs claim that an injury by a frost bite is not an injury proximately caused by accident within the meaning of sub. (3), sec. 2394 — 3, Stats.
“Section 2394 — 3. Liability for the compensation hereinafter provided for, in lieu of any other liability whatsoever, shall exist against an employer for any personal injury accidentally sustained by his employee, and for his death, *229in those cases where the following conditions of compensation occur:
“(1) • • •
“(2)
“(3) Where the injury is proximately caused by accident, and is not intentionally self-inflicted.”
The facts being undisputed, the question is, Has the employee, Beaulieu, brought himself within the provisions of the act under the doctrine approved by this court in the case of Hoenig v. Industrial Comm. 159 Wis. 646, 150 N. W. 996? See cases cited. Injuries to employees for which compensation is to be paid under the workmen’s compensation act are such as are incidental to and grow out of the employment. Compensation is not given for an injury resulting from exposure to a hazard which is not peculiar to the industry or substantially increased by reason of the nature of the services which the employee is required to perform.
Injury by freezing is certainly not peculiar to- the industry in which the defendant Beaulieu .was engaged, Did the nature of Beaulieu’s employment expose him to a hazard from freezing which was substantially increased by reason of the services which he was required to perform? It has been well said that the causative danger need not have been foreseen or expected, but after its event it must appear to have had its origin in a risk connected with the employment and to have flowed from that source as a rational consequence. McNicol’s Case, 215 Mass. 497, 102 N. E. 697, L. R. A. 1916A, 306.
On the day in question, by reason of the mistake, the defendant Beaulieu worked harder than he ordinarily did, as a result of which his feet became wet from perspiration, a circumstance which made them much more susceptible to cold, and as a consequence thereof his feet were frozen. It seems clear that the hazard to. which the defendant Beaulieu was exposed was one which was incident to and can be fairly traced to his employment as a contributing cause and *230that he would not have been equally exposed to- such a hazard apart from his employment. If the defendant Beaulieu while engaged in his work had wet his feet by stepping into an open spring and the freezing had resulted therefrom, it could scarcely be claimed that the injury was not proximately caused by accident. In this case the condition of his feet was due to extra exertion caused by reason of a misunderstanding as to orders. Because there would be no logs for hauling in the morning, he was required to put forth an unusual and extra effort which made him more susceptible to- cold than he otherwise would have been. It is clear that the exposure of the defendant Beaulieu to injury by freezing was substantially increased by reason of the nature of the services which he was obliged to render. We think it must be held that the injury for which compensation was awarded was proximately caused by accident within- the meaning of sub. (3), sec. 2394 — 3, Stats.
By the Court.- — Judgment affirmed. Costs to be taxed against the appellants in favor of the respondent Beaulieu.
Owen, J., took no part.